ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-07-12_ORD_01_NA_01_FR.txt. COMPÉTENCE PÊCHERIES (ORDONNANCE 12 VII 73) 304

pourrait éventuellement reconnaître dans cet arrêt à l’une ou l’autre des
Parties;

En conséquence,
La Cour,
par onze voix contre trois,

Confirme que, sous réserve du pouvoir de révocation ou de modifica-
tion que l’article 61, paragraphe 7, du Règlement de 1946 confère à la
Cour, les mesures conservatoires indiquées au paragraphe 1 du dispositif
de l’ordonnance du 17 août 1972 resteront en vigueur jusqu’à ce que la
Cour ait rendu son arrêt définitif en l'affaire.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le douze juillet mil neuf cent soixante-treize, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
d’Islande, au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et au Secrétaire général de l'Organisation des Nations
Unies pour transmission au Conseil de sécurité.

Le Président,
(Signé) Manfred Lacus.

Le Greffier,
(Signé) S. AQUARONE.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'avais souscrit aux ordonnances de Ja Cour, en date du 17 août 1972,
accordant le bénéfice des mesures provisoires sollicitées d’une part par le
Royaume-Uni et d’autre part par la République fédérale d'Allemagne
dans le différend qui les oppose à l'Islande, mais je ne saurais faire de
même à l’occasion de la présente ordonnance. J’ai voté contre ladite or-
donnance et mon opposition est fondée sur les considérations qui suivent:

1. La Cour n’a pas à mon avis assez tenu compte des circonstances
survenues depuis la première ordonnance du 17 août 1972 pour confirmer
les mesures conservatoires édictées dans icelle.

A mon avis, compte tenu de l’article 61, paragraphe 7, de son Règle-
ment, la Cour devrait d’abord s'informer attentivement si les nouveaux
aspects du différend ne nécessitent pas sinon de rapporter du moins de
modifier la teneur de l’ordonnance du 17 août 1972.
COMPRÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 305

En effet, nul n’ignore que de multiples incidents ont eu lieu dans la zone
de pêche contestée entre les gardes-côtes islandais et les chalutiers battant
pavillon du Royaume-Uni et de l'Allemagne fédérale. Certains de ces in-
cidents revêtent à mes yeux suffisamment de gravité, tel par exemple
l’abordage de deux navires ou des coups de canon tirés par les gardes-
côtes islandais, pour autoriser la Cour d’user de son droit de modifier la
teneur de sa première décision.

2. Par ailleurs, ces incidents constituent à mes yeux autant de violations
flagrantes de part et d’autre du dispositif des ordonnances du 17 août
1972. Il y a donc lieu de revoir les mesures ordonnées et en édicter d’autres
touchant notamment la présence des bateaux de guerre.

Sans doute, l'ordonnance de ce jour est prise «sous réserve du pouvoir
de révocation ou de modification de la Cour» de l’article 61, paragraphe
7, de son Règlement, mais la reconduction des mesures conservatoires
ordonnées le 17 août 1972 jusqu'à ce que la Cour ait rendu son arrêt
définitif en l’affaire est grosse de risques, compte tenu de la tension exis-
tant à l’heure actuelle entre les litigants. Si d’autres incidents beaucoup
plus graves survenaient avant que l’arrét définitif n’intervienne, on pour-
rait reprocher à la Cour d’avoir manqué de vigilance.

Telles sont les considérations qui m'ont empêché de m'’associer à la
majorité de la Cour qui a souscrit à la présente ordonnance.

MM. Gros et PETRÉN, juges, joignent à l'ordonnance les exposés de
leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.
